Citation Nr: 0325574	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  91-13 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a disability 
manifested by chest pain.

(The issues of entitlement to service connection for a lung 
disorder and a stomach disorder and entitlement to increased 
evaluations for residuals of an injury to the left knee and 
bilateral hearing loss were the subject of an earlier 
decision on April 17, 2003.)

REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from March 1969 to March 
1989.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  November 1989 by the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Jurisdiction over the veteran's case was later 
transferred to the RO in San Juan, Puerto Rico.


REMAND

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Charles v. Principi, 16 
Vet. App. 370 (2002).

In the instant case, for the purpose of assisting the 
appellant, the Board requested that he undergo a heart 
examination and that the examining physician provide an 
opinion on certain medical issues.  The examination and 
opinion were obtained in July 2003.  However, in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), the United States Court of Appeals for 
the Federal Circuit held that the provisions of 38 C.F.R. 
§ 19.9(a)(2), which authorized the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction and without having to obtain 
the appellant's waiver were invalid because they were 
contrary to the requirement of 38 U.S.C. § 7104(a) that 
"[a]ll questions in a matter which...is subject to decision by 
the Secretary shall be subject to one review on appeal to the 
Secretary."  The Board must, therefore, remand this case so 
that the agency of original jurisdiction may consider the 
additional evidence obtained by the Board and re-adjudicate 
the appellant's claims.

Under the circumstances, this case is REMANDED for the 
following:

The agency of original jurisdiction should review the 
report by the VA heart examiner in July 2003 and 
determine whether the veteran's claims on appeal may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided 
with an appropriate Supplemental Statement of the Case 
(SSOC) and an opportunity to respond thereto.  The SSOC 
should notify the veteran of any information, and any 
medical or lay evidence not previously provided to VA 
which is necessary to substantiate the claims on appeal 
and whether VA or the claimant is expected to obtain 
any such evidence.  The case should then be returned to 
the Board for further appellate consideration, if 
otherwise in order.  The purpose of this REMAND is to 
comply with the VCAA.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of 
the appeal.  No action is required of the veteran 
unless he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matters which the Board has remanded to the 
agency of original jurisdiction.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




